Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The foreign documents and non-patent literature cited in the information disclosure statement of 1 February 2022 is found in the parent application.
The Chinese patent documents cited in the information disclosure statement of 17 March 2022 have been considered with respect to the relevancy given in the translation of the office action from the Chinese Patent Office. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 1a is not in figure 2 as taught in paragraphs [0114] and [0124] of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13, 15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The new claims, filed in the preliminary amendment of 17 March 2022, and which replaced the original claims, filed 1 February 2022, teach the light emitting film of the claimed laminate comprise a light-emitting perovskite compound. This newly claimed generic perovskite includes all light-emitting perovskite compounds, such as YAlO3:Ce and MHfO3:Ce, where M is Ca, Ba or Sr, as well as “light-emitting perovskite compound (1)”, described in the originally filed disclosure. Thus the newly claimed light-emitting perovskite compound of these claims includes embodiments not disclosed in the originally filed disclosure and therefore these claims include new matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 10, 11 and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10-12 of U.S. Patent No. 11,268,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented laminated structure and light emitting device comprising the laminated structure suggests the laminated structure of claims 10, 11 and 21-27 of this application and the light emitting device of claim 28 of this application. Patented claims 1, 10 and 11 teach a laminated structure comprising a film comprising polymethyl methacylate (a methacrylic acid ester), a light emitting perovskite compound, a light emitting indium or cadmium compound and at least one compound selected from the group consisting of ammonia, amine, a carboxylic acid and salts and ions thereof. Patented claim 6 teaches the light emitting perovskite compound in the mixture of has a medium diameter D50 of 2 nm to 5 microns, which overlaps the medium diameter D50 for the perovskite compound claimed in claim 26 of this application. One of ordinary skill in the art would have found it obvious to use the mixture of claim 6 in the film and laminated structure of patented claims 10 and 11 in place of the mixture of patented claim 1 since patented claim 6 further defines the mixture of patented claim 1. The patented films have the same composition as that of claims 10 and 11 of this application While the patented claims do not teach the structure of the patented laminated structure, column 29, line 60 through column 30, line 29 and figure 1 of the specification define what applicants meant by “laminated structure”. The figure and column 29, line 60 through column 30, line 29 define the claimed laminated structure as a structure comprising the claimed light emitting film between a first and second substrate, where the first and second substrates can be films consisting of glass or a plastic, such as polyethylene terephthalate and that the structure comprises a sealing layer positioned between the substrates and covering the sides of the light emitting film. This defined structure is that claimed in claims 10, 21-25 and 27 of this application. Therefore the patented laminated structure suggests the laminated structure of claims 10, 11, 21-25 and 27 of this application and the combinations of the definition in the specification of the patent and the subject matter of patented claims 1, 6, 10 and 11 suggest the laminated structure of claim 26.
While the light emitting device of patented claim 12 does not teach the presence of a light source which irradiates the claimed laminated structure, the teachings in column 30, lines 55-67 makes it clear that applicants’ definition of a light emitting device includes a light source which irradiates the claimed laminated structure. Thus the patented light emitting device implicitly and by definition includes a light source which irradiates the claimed laminated structure. This patented claim suggest the light emitting device of claim 28 in this application. While the patented claims do not teach what light sources can be used in the patented device, one of ordinary skill in the art would have found it obvious to use a light emitting diode or a laser diode since these light sources are the most common and notorious well known light sources (as shown by the art of record) used in light emitting devices that comprise light emitting materials, such as a light emitting perovskite compound, a light emitting indium compounds or light emitting cadmium compounds where the light source irradiates these light emitting materials with light so that they emit light. Thus the patented claims suggest the device of claim 29 of this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15,  21-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107541213.
	CN 107541213 teaches a quantum dot fluorescent film having a laminated structure having a first and second substrate with a single quantum dot layer between the substrates, which is the structure of claims 10, 12 and 23-25 of this application. The taught quantum dot layer comprises red and green quantum dots in a glue and is used as part of the white-light emitting backlight of a liquid crystal display, which is notoriously well-known in the art to include a liquid crystal panel in addition to the backlight. The taught backlight is a light emitting devices comprising the red and green emitting fluorescent film and a blue light emitting light emitting diode, which has the same structure the device of claims 28 and 29 of this application. Thus the taught liquid crystal display has the same structure as the display of claim 30 of this application. CN 107541213 teaches the substrates consist of films of polymers, or plastics, such as polyethylene terephthalate films. Thus the reference suggests the first and second substrates of claims 21 and 22 of this application. The taught red and green quantum dots are each selected from the groups consisting of perovskite quantum dots, InP/ZnS quantum dots, CdSe/ZnS quantum dots and (Cd,Zn)(Se,S) alloy quantum dots. The taught glue can be an acrylate, which is an acrylic acid ester and is an acrylic resin. Therefore the references suggests the quantum dot layer comprises perovskite quantum dots and one of InP/ZnS quantum dots, CdSe/ZnS quantum dots or (Cd,Zn)(Se,S) alloy quantum dots; where one of the quantum dots emits red light and the other emits green light in an acrylic acid ester or acrylic resin. This layer composition suggests the film composition of claims 10 and 15. CN 107541213 teaches quantum dots in the layer can have an amine ligand attached thereto, which suggests the compound of claim 11. The reference suggests the claimed laminated structure, light-emitting device and display. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107541213 as applied to claim 10 above, and further in view WO 2017/195062.
	While CN 107541213 does not teach the particle size of the taught perovskite quantum dots, WO 2017/195062 teaches perovskite quantum dots and states in the third full paragraph on page 6, the nanocrystals, or quantum dots, have a diameter in the range of 2-100 nm. One of ordinary skill in the art would expect to the perovskite quantum dots in CN 107541213 to also have a particle size in this range since this range appears to be the conventional size range of perosvkite quantum dots.  This teaching means that the median D50 diameter would be expected also in this range since the median D50 diameter is based on the particle distribution of particles in the taught range. This expected D50 range overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Thus the combination of CN 107541213 in view of WO 2017/195062 suggests the subject matter of claim 26 of this application. 
	Claims 10-12, 14-16, 18-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107541213 in combination with WO 2017/195062.
CN 107541213 teaches a quantum dot fluorescent film having a laminated structure having a first and second substrate with a single quantum dot layer between the substrates, which is the structure of claims 10, 12 and 23-25 of this application. The taught quantum dot layer comprises red and green quantum dots in a glue and is used as part of the white-light emitting backlight of a liquid crystal display, which is notoriously well-known in the art to include a liquid crystal panel in addition to the backlight. The taught backlight is a light emitting devices comprising the red and green emitting fluorescent film and a blue light emitting light emitting diode, which has the same structure the device of claims 28 and 29 of this application. Thus the taught liquid crystal display has the same structure as the display of claim 30 of this application. CN 107541213 teaches the substrates consist of films of polymers, or plastics, such as polyethylene terephthalate films. Thus the reference suggests the first and second substrates of claims 21 and 22 of this application. The taught red and green quantum dots are each selected from the groups consisting of perovskite quantum dots, InP/ZnS quantum dots, CdSe/ZnS quantum dots and (Cd,Zn)(Se,S) alloy quantum dots. The taught glue can be an acrylate, which is an acrylic acid ester and is an acrylic resin. Therefore the references suggests the quantum dot layer comprises perovskite quantum dots and one of InP/ZnS quantum dots, CdSe/ZnS quantum dots or (Cd,Zn)(Se,S) alloy quantum dots; where one of the quantum dots emits red light and the other emits green light in an acrylic acid ester or acrylic resin. This layer composition suggests the film composition of claims 10 and 15. CN 107541213 teaches quantum dots in the layer can have an amine ligand attached thereto, which suggests the compound of claim 11. CN 107541213 does not teach any examples of a red and green quantum dot containing quantum dot fluorescent film. WO 2017/195062 teaches a light conversion film, which is the same as the quantum dot fluorescent film of CN 107541213, comprising green light emitting CsPbBr3 and red-light emitting CdSe/ZnS in polymethyl methacrylate, which is a type of acrylate. One of ordinary skill in the art would have found it obvious use the light conversion film comprising green light emitting CsPbBr3 perovksite quantum dots and red-light emitting CdSe/ZnS quantum dots in polymethyl methacrylate, as taught in WO 2017/195062, as the quantum dot layer in the quantum dot fluorescent film of CN 107541213 since the taught wavelength conversion layer has the same function as the quantum dot layer in the quantum dot fluorescent  film. The resulting quantum dot fluorescent film suggests that of claim 14. The taught wavelength conversion layer, as shown in example 2, has two emission peaks in emission spectrum of light emitted from the layer where the absolute value of difference between the two emission peaks is 110 nm, which falls within the ranges of claims 18-20. Since the taught composition is the same as that taught in example 10 of this application, one of ordinary skill in the art would expect the taught layer to have a minimum emission intensity, in a wavelength range between the two emission peaks, of 30% or less of an emission intensity of a higher emission peak between the two peaks, absent any showing to the contrary. Thus the references suggest the laminated structure of claims 10-12, 14, and 18-25. 
Neither reference exemplifies a wavelength conversion film or a quantum dot fluorescent film comprising both a perovskite quantum dot having one of the formulas in claim 14 and the taught InP/ZnS quantum dot. Both references teach that one of quantum dots in the taught layer or film can be InP/ZnS, which is a known red emitting quantum dot. Given the teachings in both references that the layer and film should contain both a red emitting quantum dot and a green emitting quantum dot, one of ordinary skill in the art would have found it obvious to select one of taught green emitting quantum dots which are known to emit green light, such as CsPbBr3. The resulting quantum dot fluorescent film suggests that of claims 15 and 16 of this application. The combination of teachings in CN 107541213 and WO 2017/195062 suggest the claimed laminated structure, light-emitting device and display claimed in this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/2/22